UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOF PFAFF,

                          Petitioner,

                   -v.-
                                                    20 Misc. 25 (KPF)
DEUTSCHE BANK AG, DZ BANK AG
                                                         ORDER
DEUTSCHE ZENTRAL-
GENOSSENSCHAFTSBANK, and
COMMODITY EXCHANGE INC.,

                          Respondents.

KATHERINE POLK FAILLA, District Judge:

        On February 14, 2020, Respondents Deutsche Bank AG and DZ Bank

AG Deutsche Zentral-Genossenschaftsbank filed oppositions to Petitioner’s

supplemental petition for discovery under 28 U.S.C. § 1782. (See Dkt. #30-32,

34-36). Petitioner’s reply, if any, shall be submitted on or before March 4,

2020.

        SO ORDERED.

Dated: February 18, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
